Suzanne Bostrom (AK Bar No. 1011068)
Brook Brisson (AK Bar No. 0905013)
Valerie Brown (AK Bar No. 9712099)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Fax: (907) 276-7110
sbostrom@trustees.org
bbrisson@trustees.org
vbrown@trustees.org

Attorneys for Plaintiffs



                     THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


 NORTHERN ALASKA                             Case No. 3:19-cv-00055-SLG
 ENVIRONMENTAL CENTER, et al.,

                             Plaintiffs,

                     v.

 UNITED STATES DEPARTMENT OF
 THE INTERIOR, et al.,

                           Defendants.


                    JOINT MOTION TO STAY PROCEEDINGS

       The parties in the above-captioned litigation respectfully submit this joint motion

for a stay of proceedings until the Ninth Circuit Court of Appeals decides the appeal in

the related case, Northern Alaska Environmental Center et al. v. U.S. Department of the




         Case 3:19-cv-00055-SLG Document 11 Filed 04/01/19 Page 1 of 5
Interior, Case No. 19-35008 (“NAEC I”). The present case concerns leasing in the

National Petroluem Reserve–Alaska (“Reserve”), specifically challenging BLM’s 2018

lease sale. NAEC I is a challenge to BLM’s 2017 lease sale in the Reserve. Both cases

involve similar questions about BLM’s compliance with the National Environmental

Policy Act and Naval Petroleum Reserves Production Act, and any decision in NAEC I

could potentially have implications for the present case. The parties thus ask that the

Court stay all deadlines in the present case, including those for filing the answer, lodging

the administrative record, and summary judgment briefing as set out in Local Civil Rule

16.3. 1

          This court has broad authority to stay proceedings. Landis v. N. Am. Co., 299 U.S.

248, 254 (1936) (“[T]he power to stay proceedings is incidental to the power inherent in

every court to control the disposition of the causes on its docket with economy of time

and effort for itself, for counsel, and for litigants.”); Leyva v. Certified Grocers of Cal.,

593 F.2d 857, 863–64 (9th Cir. 1979); CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.

1962). Three factors guide this Court’s determination of whether a stay should be

granted: (1) “the possible damage which may result from the granting of a stay,” (2) “the

hardship or inequity which a party may suffer in being required to go forward,” and (3)

“the orderly course of justice measured in terms of the simplifying or complicating


1
  The parties understand that ConocoPhillips Alaska, Inc. (“Prospective Intervenor”) will
be filing an unopposed motion to intervene this week. This motion to stay is not intended
to interfere with the court’s adjudication of the propriety of Prospective Intervenor’s
forthcoming motion to intervene.
N. Alaska Envtl. Ctr., et al. v. U.S. Dep’t of the Interior, et al.
Case No. 3:19-cv-00055-SLG                                                          Page 2 of 5



            Case 3:19-cv-00055-SLG Document 11 Filed 04/01/19 Page 2 of 5
issues, proof, and questions of law which could be expected to result from a stay.”

CMAX, 300 F.2d at 268. All three factors weigh in favor of granting the requested stay.

         Any damage that would result from granting this limited stay would be minimal. A

stay would avoid immediate expenditure by the parties of substantial resources needed to

complete the filing and briefing schedule. The parties would be able to determine whether

briefing is still necessary after the Ninth Circuit makes its decision.

         In contrast, the parties may suffer hardship or inequity if they have to move

forward with briefing this case while a resolution of the Ninth Circuit appeal is pending.

The parties, which include federal governmental agencies and nonprofit organizations,

would have to devote substantial resources to briefing this case, which is substantially

similar to the case currently pending before the Ninth Circuit in NAEC I. It would make

little sense to divert scarce resources to litigating this case when the Ninth Circuit’s

decision is likely to have a direct bearing on what happens in the present case. As

discussed above, the legal issues in the present case and NAEC I are substantially the

same, except that the current case involves the 2018 lease sale in the Reserve and NAEC I

involves the 2017 lease sale in the Reserve. Once the Ninth Circuit decides NAEC I, the

parties will be able to evaluate whether continued litigation is necessary. Staying this case

pending resolution of NAEC I will, therefore, further the orderly course of justice.

         In order to conserve the resources of the parties and the Court, the parties ask that

the Court stay proceedings in this case until the Ninth Circuit makes its decision in NAEC



N. Alaska Envtl. Ctr., et al. v. U.S. Dep’t of the Interior, et al.
Case No. 3:19-cv-00055-SLG                                                          Page 3 of 5



            Case 3:19-cv-00055-SLG Document 11 Filed 04/01/19 Page 3 of 5
I. Should the Court grant the parties’ motion, the parties would provide a joint status

report thirty days after the Ninth Circuit issues its decision in NAEC I proposing either an

extension of the stay; a new schedule for filing of the answer, lodging the administration

record, and any briefing; or some other resolution of the present case. If the parties are

unable to agree on language in the joint status report, they will submit separate statements

in the same report.

         Respectfully submitted April 1, 2019,


                                                     s/Suzanne Bostrom
                                                   Suzanne Bostrom (AK Bar No. 1011068)
                                                   Brook Brisson (AK Bar No. 0905013)
                                                   Valerie Brown (AK Bar No. 9712099)
                                                   TRUSTEES FOR ALASKA
                                                   Attorneys for Plaintiffs


                                                   JEAN E. WILLIAMS
                                                   Deputy Assistant Attorney General
                                                   Environment and Natural Resources Division
                                                   U.S. Department of Justice

                                                     s/Michelle-Ann C. Williams (by Suzanne Bostrom)
                                                   Michelle-Ann C. Williams (MD Bar)
                                                   U.S. Department of Justice
                                                   Environmental and Natural Resources Division
                                                   Natural Resources Section
                                                   P.O. Bay 7611
                                                   Washington, D.C. 20044
                                                   (202) 305-0420 (phone)
                                                   (202) 305-0506 (fax)

                                                   Attorneys for Federal Defendants



N. Alaska Envtl. Ctr., et al. v. U.S. Dep’t of the Interior, et al.
Case No. 3:19-cv-00055-SLG                                                                Page 4 of 5



            Case 3:19-cv-00055-SLG Document 11 Filed 04/01/19 Page 4 of 5
                                        CERTIFICATE OF SERVICE

       I certify that on April 1, 2019, I caused a copy of the JOINT MOTION TO STAY
PROCEEDINGS to be electronically filed with the Clerk of the Court for the U.S.
District Court of Alaska using the CM/ECF system.

                                                           s/Suzanne Bostrom
                                                          Suzanne Bostrom




N. Alaska Envtl. Ctr., et al. v. U.S. Dep’t of the Interior, et al.
Case No. 3:19-cv-00055-SLG                                                     Page 5 of 5



            Case 3:19-cv-00055-SLG Document 11 Filed 04/01/19 Page 5 of 5
